NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DONALD J. DAVIS,
Claim,ant-Appellant, `
v. `
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7130
Appea1 hom the United States C0urt of Appeals for
Veterans C1ai1ns in case n0. 08-325'7, Judge Wi11iam A.
M0orrnan.
ON MOTION
ORDER
D0naId J. Davis’ filing of his informa1- brief is con-
strued as a motion for leave to file his brief out-of-time.
The Secretary of Veterans Affairs does not oppose
Upon consideration thereof

DAVIS v. DVA 2
I'1‘ ls ORnERED THAT:
The motion is granted The Secretary’s informal brief
is due within 21 days from the date of filing of this order.
FOR THE CoUR'r
0CT 2 1 2010
/s/ J an Horbal_\[
Date J an Horbaly
Clerk
cc: Donald J. Davis
Alex P. Hontos, Esq.
s19
FlLED
u.s. c0uRT or APPEALs FoR
ms FEnERAL concurs
0CT 2 1 2010
.IAN HORBALY
CLERK